Proceeding in the Surrogate’s Court of Queens County for the judicial settlement of the account of two testamentary trustees under the will of Frank Busto, deceased. One of the accountants was also the representative of the deceased life beneficiary of the trust, Mary Busto, widow of the decedent. The respondents, persons interested in the estate of that life beneficiary thus deceased, were not cited or joined as parties in the proceeding which terminated in a decree, entered on consent, settling the account as filed and directing distribution. The respondents, thus not cited, subsequently applied herein to vacate that decree as not binding on them, and for other relief. An order was entered granting the petition of the respondents to the extent at this time of vacating and setting aside that decree as against them, reopening the proceeding, and granting leave to the respondents to file objections to the account of the trustees heretofore filed herein as to matters and transactions set forth therein or omitted therefrom occurring after September 30,1929, and directing further the preliminary trial of the issues as to the validity of a certain release executed by Mary Busto on September 30,1929, running to the trustee Francis Gilbert. From this order the surviving trustee, the executrix of the deceased trustee, the surviving remaindermen under the trust, and the administrator c. t. a. of the estate of the life beneficiary appeal. Order affirmed, with ten dollars costs and disbursements to the respondents, payable by the appellants personally. Objections, if not heretofore filed, may be filed within ten days from the entry of the order hereon. No opinion. Lazansky. P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur. [173 Misc. 25.]